DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 8, 9, 11, 12, and 13 are pending.
Claims 2, 5, 7, 10, and 14-16 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.

Response to Arguments
Applicant’s argument has been fully considered and it is persuasive.  The 112 rejection is withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 9, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kelleher et al. (US 20150057701 A1, February 26, 2015) (hereinafter “Kelleher”).
Regarding claims 1, 6, and 11, Kelleher teaches a tissue biostimulator (and method of use) comprising a power source (110, Fig.3); a housing (202, Fig. 5B) having a concave surface; and one or more LEDs (e.g., 207, Fig. 3) mounted within the concave surface of the housing, wherein the concave surface of the housing is configured to project light emitted from the one or more LEDs when powered by the power source through the cornea, aqueous, iris, trabecular meshwork, zonules, lens, and/or vitreous and onto a retina of a human eye.  See, e.g., Fig. 5A-5C and associated text.   Note that even though the embodiment described by Fig. 5A-5C and associated text is used for treatment of tissue in the eyelid, without the scleral shield (300, Fig. 6), the light emitted from the one or more LEDs when powered by the power source through the cornea, aqueous, iris, trabecular meshwork, zonules, lens, and/or vitreous and onto a retina of a human eye.  
Regarding claims 3, 8, and 12, Kelleher teaches a tissue biostimulator (and method of use), wherein the one or more LEDs comprises a wavelength from about 600 nm to about 700 nm.  See, e.g., [0109], [0117], [0119].
Regarding claims 4, 9, and 13, Kelleher teaches a tissue biostimulator (and method of use), further comprising a timer.  See, e.g., [0166].

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Blumenkranz et al. (US 20120209051 A1, August 16, 2012) teaches a tissue biostimulator comprising one or more LEDs mounted within the concave surface of the housing, as depicted in Fig. 4, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792